                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DMSION

 UNITED STATES OF AMERICA,

                            Plaintiff,                          ORDER

             vs.

 BLADE MICHAEL SORENSON,

                            Defendant.


      This matter comes before the Court on the United States' motion for final

order of forfeiture.   Having reviewed said motion, the Court finds :

       1.     The United States commenced this action pursuant to 21 U.S.C. §§

853(a)(l) and (2), 18 U.S.C. § 924(d), and 21 U.S.C. § 881(a)(l 1).

      2.      A preliminary order of forfeiture was entered on March 18, 2019.

(Doc. 36.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l).

(Doc. 38.)

      4.      It appears there is cause to issue a forfeiture order under 21 U.S.C. §§

853(a)(l) and (2), 18 U.S.C. § 924(d), and 21 U.S.C. § 881(a)(l l).

                                           1
      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1.       The motion for final order of forfeiture is GRANTED.

      2.       Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(l) and (2), 18 U.S.C. § 924(d),

and 21 U.S.C. § 88l(a)(l l), free from the claims of any other party, the following

property:

            • $247.00 in United States Currency;

            • One black butterfly knife;

            • One black Samsung Galaxy phone with case;

            • One black holster; and

            • Ammunition: 1 x .22, 1 x .223, 41 x 9mm, 12 x .45, 87 x .45.

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this -?>OU,iday of May, 2019.




                                         Dana L. Christensen, Chief Judge
                                         United States District Court




                                           2
